Judgment affirmed, with costs. Upon this appeal, questions of the application and interpretation of the Interstate Commerce Act and the Carmack and Cummins Amendments thereto were presented and necessarily passed upon. The appellants contended: that the respondent's liability in this cause was governed by the prevailing Michigan Law and not by the Interstate Commerce Act and such amendments and, further, that the attempted limitation of liability of the respondent was invalid and inapplicable under the Interstate Commerce Act, as amended, because no choice of rates was afforded to the appellants and because no opportunity to declare value was accorded to appellants prior to checking. The court held to the contrary. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and MEDALIE, JJ. *Page 706